               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MICHELLE ERDMANN,

                       Plaintiff,
 v.                                                  Case No. 19-CV-905-JPS-JPS

 PACKAGING CORPORATION OF
 AMERICA, FRED NETZ, ROBERT                                         ORDER
 DEGARER, ALDRICK NORWOOD,
 BASANT AHLUWALIA, MARK
 ROMANIUK, and M. KOWLZAN,

                       Defendants.


       Plaintiff filed a pro se complaint for alleged retaliation and wrongful

termination from her employment. (Docket #1). On June 24, 2019, the Court

denied Plaintiff’s motion for leave to proceed in forma pauperis because it

lacked essential information necessary to determine if she qualified for that

benefit. (Docket #3). The Court ordered Plaintiff to submit an amended

motion by July 15, 2019. However, on July 1, 2019, the Court received a letter

from Plaintiff including the information the Court had requested. (Docket

#5). Though this does not quite comply with what the Court instructed

Plaintiff to do, the Court will nevertheless consider the letter as Plaintiff’s

response to the Court’s June 24 order. Upon review of Plaintiff’s motion

and her letter, the Court finds that Plaintiff may indeed proceed in forma

pauperis. It will, therefore, reverse the denial of her motion. (Docket #2).

       Notwithstanding the payment of any filing fee, however, when a

plaintiff asks leave to proceed in forma pauperis, the Court must screen the

complaint and dismiss it or any portion thereof if it has raised claims that
are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d

895, 900 (7th Cir. 1997). The Court may dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or “formulaic recitation of the elements of a cause

of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). To state a claim, a complaint must contain

sufficient factual matter, accepted as true, “that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The complaint allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       Plaintiff alleges that Defendants violated her rights under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”). Title VII


                                  Page 2 of 4
protects against workplace discrimination on the basis of one’s race, color,

gender, sex, religion, or national origin. Plaintiff does not clearly identify

which of the classes she belongs to. Instead, she says that she engaged in

some unspecified “protected activities.” See (Docket #1-1 at 1). Plaintiff

claims that Defendants learned of these “protected activities,” and based

upon them, did various things to make Plaintiff’s work more onerous, and

eventually fired her. Id. at 1–3.

       Plaintiff may not proceed on her complaint as it is currently

presented. First, she sues many defendants who cannot be liable under Title

VII. The only proper defendant is Packaging Corporation of America.

Plaintiff’s individual supervisors cannot be sued under Title VII. Sattar v.

Motorola, Inc., 138 F.3d 1164, 1168 (7th Cir. 1998). Second, her vague

assertions of engaging in “protected activity” do not bring her within the

protections of Title VII. Plaintiff must clearly explain what protected class

she falls within, what negative employment actions she suffered, and how

those actions were directly connected to her membership in a protected

class. In other words, merely being targeted with negative employment

actions does not create a viable Title VII claim. Rather, the claim arises when

the actions are based on impermissible motivations, such as an employee’s

race or gender.

       The Court will afford Plaintiff an opportunity to amend her

complaint to cure the deficiencies described in this Order. If she wishes to

proceed, she must file an amended complaint on or before August 2, 2019.

Failure to file an amended complaint within this time period will result in

dismissal of this action. Civ. L. R. 41(c).

       The amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended


                                    Page 3 of 4
complaint supersedes the prior complaint and must be complete in itself

without reference to the original complaint. See Duda v. Bd. of Educ. of

Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In

Duda, the Court of Appeals emphasized that in such instances, the “prior

pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted). If an amended complaint is

received, the Court will screen it pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS ORDERED that the Court’s denial of Plaintiff’s motion to

proceed in forma pauperis (Docket #3) be and the same is hereby VACATED

and the motion (Docket #2) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff shall file an amended

complaint in accordance with the terms of this Order on or before August

2, 2019, or this action will be dismissed without prejudice for her failure to

prosecute it.

       Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 4 of 4
